Citation Nr: 1710172	
Decision Date: 03/30/17    Archive Date: 04/11/17

DOCKET NO.  97-10 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

 1.  Entitlement to service connection for a respiratory disorder, to include bronchitis and sinusitis, and to include as due to asbestos exposure.

 2.  Entitlement to higher initial ratings for residuals of second and fourth metatarsal fractures of the left foot, evaluated as 10 percent disabling prior to March 24, 2016; and evaluated as 20 percent disabling effective March 24, 2016.  

3.  Entitlement to increased ratings for residuals of a right fifth metatarsal fracture, evaluated as noncompensable prior to March 24, 2016; and evaluated as 20 percent disabling effective March 24, 2016.  

4.  Entitlement to increased ratings for post-operative residuals of a right ankle shell fragment wound, evaluated as 10 percent disabling prior to March 24, 2016; and evaluated as 20 percent disabling effective March 24, 2016.  

5.  Entitlement to higher initial ratings for a left knee disorder, evaluated as 
10 percent disabling prior to December 12, 2006; evaluated as 100 percent disabling effective December 12, 2006; evaluated as 30 percent disabling effective February 1, 2008; and evaluated as 60 percent disabling effective February 29, 2016.  

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	William J. La Croix, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from October 1964 to October 1968.  These matters are before the Board of Veterans' Appeals (Board) on appeal from April 1996, June 2009, and May 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

This case has a complicated procedural history.  The Board denied the claim of entitlement to an increased rating for the Veteran's right ankle in a January 2008 decision.  This decision was vacated by the United States Court of Appeals for Veterans Claims (Court) in a December 2010 memorandum decision.  In November 2011, the Board remanded the issue for further development in accordance with the Court's December 2010 decision.

The November 2011 Board decision also denied an increased rating for the left foot and remanded the remaining issues cited above for further development.  The left foot rating issue is now again before the Board following a February 2013 Joint Motion for Remand (JMR) with respect to this issue only.  The Court did not disturb the remainder of the November 2011 Board decision.  

In February 2014, the Board remanded the issues of entitlement to service connection for a respiratory disability; entitlement to increased ratings for right ankle, right fifth metatarsal, and second and fourth metatarsals of the left foot; and entitlement to a TDIU.  It also remanded the issue of entitlement to service connection for a left knee disability.

The Board granted service connection for a left knee disability by way of a May 2015 Decision.  The RO issued a May 2015 rating decision reflecting the grant of service connection.  It granted a 10 percent rating effective October 17, 1995; a 100 percent rating effective December 12, 2006; and a 30 percent disabling effective February 1, 2008.  The Veteran filed a notice of disagreement in July 2015.  The RO issued a March 2016 rating decision in which it increased the rating to 60 percent disabling effective February 29, 2016.  The RO issued a March 2016 statement of the case; and the Veteran submitted a substantive appeal (VA Form 9) in May 2016.  

The RO also issued an April 2016 rating decision in which it increased the Veteran's ratings for residuals of second and fourth metatarsal fractures of the left foot; residuals of a right fifth metatarsal fracture; and post-operative residuals of a right ankle shell fragment wound.  

In a written statements in July 2015 and August 2015, the Veteran appears to have raised the issues of entitlement to service connection for a lumbar spine disability, a left hip disability (both secondary to left foot and left knee disabilities), and peripheral neuropathy secondary to exposure to herbicides.  The Veteran is advised that his statements do not meet the standards of an intent to file (3.155(b)) or those of a complete claim under 38 C.F.R. § 3.160(a).  The AOJ should notify the Veteran as to the procedures required under 38 C.F.R. § 3.155 for filing a claim for VA benefits.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded a hearing before the Board in February 2011 to address the issues of entitlement to service connection for a respiratory disorder and entitlement to increased ratings for bilateral lower extremity disabilities.  In August 2013, the VA notified the Veteran that the Veterans Law Judge who conducted that hearing was no longer employed by the Board and that if he did not respond within 90 days of the date of the letter, the processing of his claim would proceed under the assumption that no new hearing was desired.  See 38 C.F.R. § 20.707 (2016). The Veteran did not respond to this letter.  

In February 2015, a Travel Board hearing was held before the undersigned solely on the issue of entitlement to service connection for a left knee disability.

In response to the May 2015 rating decision (granting service connection for a left knee disability), the March 2016 rating decision (that granted an increased rating for the left knee disability), and the April 2016 rating decision (that granted increased ratings for residuals of second and fourth metatarsal fractures of the left foot, residuals of a right fifth metatarsal fracture, and post-operative residuals of a right ankle shell fragment wound); the Veteran submitted a May 2016 substantive appeal in which he stated that he wished to testify before the Board at a videoconference hearing.  He has since clarified that he wishes to testify before the Board at a Travel Board hearing (VBMS, 12/23/16).  

Given that the Veteran's most recent testimony with regards to most of the issues on appeal occurred in February 2011 (before a Veterans Law Judge that is no longer with the Board); and given that the RO has issued several rating decisions since that time; and given that no testimony has been taken on the issue of entitlement to higher ratings for the Veteran's left knee disability, the Board finds that a new hearing is warranted.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for his requested Travel Board hearing before a Veterans Law Judge.  The Veteran should be notified of the date, time and place of such a hearing by letter mailed to his current address of record, with a copy to his representative, if any.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).


